 In the Matter of ALIIMINUM COMPANY OF AMERICAandUNITEDBROTHERHOOD OF WELDORS,CUTTERS AND HELPERS OF AMERICA,LOCAL 42Case No. 19-R-1172.-Decided January 10, 1944Mr. J. P.Haight,of Spokane,Wash., for the Company.Mr. Clyde Warrior,of Spokane,Wash.,for the Weldors.Messrs. Ben FisherandVirgilBurtz,of Spokane,Wash., for theCIO.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Brotherhood of Weldors,Cutters and Helpers of America, Local 42, herein called the Weldors,alleging that a question affecting commerce had arisen concerningthe representation of employees of Aluminum Company of America,Trentwood,Washington, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Joseph D. Holmes, Trial Examiner. Said hearingwas held at Spokane, Washington, on October 13, 1943. The Company,theWeldors, and Aluminum Workers of America, Local 38, CIO,herein called the CIO,'appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error,andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Since the hearing the CIO has filed a motionto introduce additional evidence of its membership in the proposedunit.In view 0f our decision herein, the additional evidence soughtto be introduced is irrelevant.The motion is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAluminum Company of America is a corporation engaged in themanufacture and fabrication of aluminum, with plantsand offices54 N. L.R. B., No. 63.421 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDin several states.The only operation of the Company here involvedis a rolling mill located at Trentwood,Washington.The mill isowned by the Defense Plant Corporation and leased to the Companyfor operation.The principal raw materials used at the plant arepig aluminum and coal.The plant uses annually about 200,000,000pounds of pig and ingot aluminum, approximately 25 percent ofwhich is shipped to the plant from points outside the State of Wash-ington.The Company produces annually at the plant about 150,000,-000 pounds of sheet aluminum, approximately 75 percent of whichis shipped from the plant to points outside the State of Washington.The Company admits and we find that it is engaged in commercewithin the meaning of National-Labor Relations Act.II.THEORGANIZATIONS INVOLVEDUnited Brotherhood of Weldors, Cutters and Helpers of America,Local 42, is an unaffiliated labor organization admitting to member-ship employees of the Company.Aluminum Workers of America, Local 38, affiliated with the Con=gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.M. THE ALLEGED QUESTION CONCERNING REPRESENTATION IN ANAPPROPRIATE UNITOn August 19, 1943, the Board found appropriate, in -a represen-tation proceeding instituted by the CIO, an industrial unit of theCompany's employees.'Subsequent to the hearing in that case, butbefore the Decision was issued, the Weldors filed its petition.TheWeldors had not been served with a notice of the preceding hearingand had not participated therein. In our Decision in that case we,stated :In the interest of expedition and pursuant to a motion by theCIO, we shall make no finding in respect to the United's petitionin this Decision, but shall exclude welders, cutters, and theirrespective helpers, from the appropriate unit herein.However,this exclusion shall be without prejudice to a later, determination,after an examination of the relevant facts, that such employeesshould not be set apart from the production and maintenanceemployees of theCompany.The hearing in the instant proceeding was concerned with the relevantevidence necessary to determine whether, or not the employeesclassi-fied as welders and cutters should be set apart in a separate bar-151 N. L. R. B. 1442. ALUMINUM COMPANY OF AMERICA423gaining unit.From the entire record in the case, we conclude thatthey should not be set apart for reasons hereinafter set forth.The welders do not constitute a distinct department of the Com-pany's operations.They work principally in a corner of the machineshop where their equipment is set up:Between 60 and 70 percentof their time is spent in the machine shop, while the remainder oftheir time is devoted to doing repair and maintenance work in otherparts of the plant.They have no separate supervision and aresupervised by the foremen of the 'machine shop. There are nowelder's helpers as such, the general machine shop helpers providingwhatever assistance is required by the welders and cutters. In viewof these circumstances and upon the entire record in the case, we,are of the opinion that the unit here sought by the Weldors is notappropriate for the purposes of collective bargaining.We find thatno question concerning representation has arisen concerning em-ployees of the Company in an appropriate bargaining unit.Weshall, therefore, dismiss the petition.From the foregoing it is apparent that the employees here involvedshould be included in the over-all production and maintenance unitpreviously found appropriate.We also note that the outcome of theelection in that proceeding was such that the incorporation of theemployees here involved into the unit previously established couldnot affect the outcome of the election in that case.We shall, there-fore, amend our certification in the earlier proceeding accordingly.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification filed by UnitedBrotherhood of Weldors, Cutters and Helpers of America, Local 42,be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the,above Decision and Order.2Matterof PortHouston Iron Works,46 N.L. R. B. 155;Matter of John Deere TractorCo., 47 N.L. R. B. 1316;Matter of Timm Aircraft Co.,48 N. L. R. B.105;Matter ofHarbor Boat BuildingCo., 52 N. L. R. B. 658.